United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         April 28, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-11475
                              Summary Calendar



                             MICHAEL LEE MAHAN,

                                                     Plaintiff-Appellant,

                                    versus

        CITY OF LUBBOCK, LUBBOCK TEXAS POLICE DEPARTMENT;
   JOHNNY HUTSON, Investigator, Lubbock Police Department Task
  Force; JIMMY PACHALL, Investigator, Lubbock Police Department
              Task Force; EDDIE METZIG; RICK BEDWELL,

                                                    Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 5:02-CV-251-C
                         --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Michael Mahan, Texas prisoner # 1163642, appeals from the

grant of the defendants’ motion for summary judgment and the

dismissal with prejudice of his 42 U.S.C. § 1983 civil rights

complaint.     We   review    the   district   court’s   grant   of    summary

judgment de novo.      Cousin v. Small, 325 F.3d 627, 637 (5th Cir.

2003).

     Notice of Appeal


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     Mahan did not file a notice of appeal from the district

court’s dismissal of his claims against the following defendants:

(1) City of Lubbock; (2) Lubbock Police Department; (3) Rick

Bedwell; and (4) Eddie Metzig.       The time to file a notice of appeal

as to these defendants has expired.        See FED. R. APP. P. 4(a)(1)(A).

Accordingly, the appeal of these claims is dismissed.

     Warrantless searches

     Mahan argues that Jimmy Pachall and Johnny Hutson, officers

with the Lubbock police department, conducted warrantless searches

at a motel room and at a residence.        He argues that these searches

violated the Fourth Amendment.

     With   respect   to    the   search    of    the   motel    room,    Mahan

acknowledges that he was not present at the motel room when the

officers conducted    their    search.      Mahan    could   not    express     a

reasonable expectation of privacy.          See Ibarra, 948 F.2d at 906.

Accordingly, Mahan lacks standing to challenge the issue.                See id.

     Similarly,   with     respect   to    the   officers’      entry    at   the

residence, the record reflects that one of the residents consented

to allow the officers to enter.            See United States v. Jones,

239 F.3d 716, 719 (5th Cir. 2001).               Mahan had no standing to

contest the warrantless entry.       See Ibarra, 948 F.2d at 906.



     Excessive use of force and unreasonable detention

     Mahan argues that the officers exercised excessive use of

force and unreasonably detained him during their search of the

                                     2
residence.    He argues that the officers’ actions violated the

Fourth Amendment.

     Mahan does not dispute that he was holding a Bowie knife when

Hutson and Pachall entered the bedroom where Mahan was staying.

The officers’ response in immediately using force against him was

objectively reasonable considering the threat to the officers’

safety. See United States v. Rideau, 969 F.2d 1572, 1574 (5th Cir.

1992)(en banc).    Likewise, Mahan cannot establish a genuine issue

of fact over his unreasonable detention claim.            The officers were

reasonably justified in restraining him in light of the threat to

their safety.     See Terry v. Ohio, 392 U.S. 1, 19-20 (1968).

     Discovery rulings

     Mahan argues that the district court abused its discretion by

closing discovery and by denying several of his discovery requests.

The record reflects that the district court allowed some discovery

as evidenced by the officers’ disclosures and responses to Mahan’s

interrogatories.      Further, the court gave Mahan ample opportunity

to conduct discovery from June 8, 2004, the date of the discovery

scheduling   order,    to   August   23,    2004,   the   closing   date   for

discovery.   See Little, 37 F.3d at 1075.           Mahan has not shown how

additional   discovery      would   have   produced   further   evidence   to

establish a genuine issue of material fact concerning his Fourth

Amendment claims.      Accordingly, the district court did not abuse

its discretion in limiting discovery and granting summary judgment

for the officers.       See Krim v. BancTexas Group, Inc., 989 F.2d
3
1435, 1441 (5th Cir. 1993).

                          AFFIRMED IN PART AND DISMISSED IN PART.




                                4